Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 63/038,664 06/12/2020.
2. 	Claims 1-21 and 25-57 are pending in the application.  	 
Claim Rejections - 35 USC §112
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, lines 1-2, recites the limitation “the plasma concentration”.  There is insufficient antecedent basis for this limitation in the claim.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-21 and 25-57 are rejected under 35 U.S.C. 103(a) as being obvious 
                      over Bai et al. US 6,605,635, and Elliott’s US 8,541,464 and US 8,637,566. 
  Applicant claim a method of treating atrial fibrillation (AF) or atrial flutter in a patient, comprising administering to a patient a pharmaceutical composition comprising sulcardine or a pharmaceutically acceptable salt thereof, wherein the method is characterized by ECG parameters increase by no more than about 25%, wherein the ECG parameters comprise QRS, PDur, PR, or QTcF, or any combination thereof, see claim 1.  Dependent claims 2-21 and 25-26 further limit the scope of methods, i.e., specific parameters, dose and salts in claims 2-21 and 25-26.
Applicants claim a pharmaceutical composition comprising a compound, wherein the compound is sulcardine, or a pharmaceutically acceptable salt thereof, wherein the composition produces one or more ECG parameter changes comprising increases of less than 25% in heart rate, QRS, PDur, PR, or QTcF, see claim 27. Dependent claims 28-45 further limit the scope of methods, i.e., specific parameters, dose and salts selected from ethane-1,2-disulfonic acid or naphthalene-1,5-disulfonic acid in claims 28-45.
	Applicants claim method of treating atrial fibrillation (AF) or atrial flutter, comprising administering to a human subject in need thereof sulcardine, or a pharmaceutically acceptable salt thereof, wherein an amount of sulcardine, or a pharmaceutically acceptable salt thereof is sufficient to achieve a Tmax of plasma
 concentration of sulcardine, or a pharmaceutically acceptable salt thereof in about less than 2.0 hours, see claim 46. Dependent claims 47-57  further limit the scope of methods, i.e., specific parameters, dose and salts in claims 47-57.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Bai et al. ‘635 discloses a compound/composition comprising sulcardine (i.e., 4-Methoxy-N-[3,5-bis(1-pyrrolidinomethyl)-4-hydroxybenzyl]benzenesulfonamide or compound B-87823), see compound B-87823 in Table 3 in column 9, and see columns 16 and 20, especially lines 16-17 in column 20.  Bai et al. ‘635 composition read on the instant claim 27.  
Elliott’s ‘464 discloses a method of treating atrial fibrillation (AF), comprising administering to a subject who suffers from or is at risk of suffering from AF a composition comprised of an amount of an active agent that is 4-methoxy-N-(3,5-bis-(1-pyrrolidinyl)-4-hydroxy benzyl)benzene sulfonamide or a pharmaceutically acceptable salt thereof, such that the maximum steady state plasma concentration (Cmax) of said active agent in said subject is in the range from about 1 µM to about 20 µM, see column 23.  Elliott’s ‘464 also discloses a number of inorganic (i.e., acetate or borate) or organic salt (i.e., butyrate or citrate), see columns 4-5.
Elliott’s ‘566  discloses a method of administering to a subject a composition comprised of an active agent that is 4-methoxy-N-(3,5-bis-(1-pyrrolidinyl)-4-hydroxy benzyl)benzene sulfonamide or a pharmaceutically acceptable salt thereof, the method comprising intravenously administering said composition to said subject over a period of greater than about 15 minutes, wherein no more than about 1 mg/kg of said active agent is administered to said subject per minute, and the subject is suffering from atrial fibrillation, see claims 1 and 9 in columns 17-18.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Bai et al. ‘635,  and Elliott’s ‘464 and ‘566 is that Bai et al. ‘635, and Elliott’s ‘464 and ‘566 are silent on the scope of instant salts.  It is noted that instant preamble “the composition produces one or more ECG parameter changes comprising increases of less than 25% in heart rate, QRS, PDur, PR, or QTcF” does not obtain any patent weight.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-21 and  25-57 prima facie obvious because one would be motivated to employ the compound/composition and methods of use of Bai et al. ‘635,  and Elliott’s ‘464 and ‘566 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known composition and methods of use of Bai et al. ‘635, and Elliott’s ‘464 and ‘566 would possess similar activity to that which is claimed in the reference.  
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 27 and 46 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 1 of Elliott’s US 8,541,464, over claims 1 and 9 of Elliott’s US 8,637,566, over claims 1 and 11 of Romano et al. US 11,364,223,  and over claim  1 of Romano et al.  US 11,020,374 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicant claim a method of treating atrial fibrillation (AF) or atrial flutter in a patient, comprising administering to a patient a pharmaceutical composition comprising sulcardine or a pharmaceutically acceptable salt thereof, wherein the method is characterized by ECG parameters increase by no more than about 25%, wherein the ECG parameters comprise QRS, PDur, PR, or QTcF, or any combination thereof, see claim 1.  
Applicants claim a pharmaceutical composition comprising a compound, wherein the compound is sulcardine, or a pharmaceutically acceptable salt thereof, wherein the composition produces one or more ECG parameter changes comprising increases of less than 25% in heart rate, QRS, PDur, PR, or QTcF, see claim 27. 
	Applicants claim method of treating atrial fibrillation (AF) or atrial flutter, comprising administering to a human subject in need thereof sulcardine, or a pharmaceutically acceptable salt thereof, wherein an amount of sulcardine, or a pharmaceutically acceptable salt thereof is sufficient to achieve a Tmax of plasma concentration of sulcardine, or a pharmaceutically acceptable salt thereof in about less than 2.0 hours, see claim 46.
Elliott’s ‘464 claims a method of treating atrial fibrillation (AF), comprising administering to a subject who suffers from or is at risk of suffering from AF a composition comprised of an amount of an active agent that is 4-methoxy-N-(3,5-bis-(1-pyrrolidinyl)-4-hydroxy benzyl)benzene sulfonamide or a pharmaceutically acceptable salt thereof, such that the maximum steady state plasma concentration (Cmax) of said active agent in said subject is in the range from about 1 µM to about 20 µM, see column 23.
Elliott’s ‘566  claims  a method of administering to a subject a composition comprised of an active agent that is 4-methoxy-N-(3,5-bis-(1-pyrrolidinyl)-4-hydroxy benzyl)benzene sulfonamide or a pharmaceutically acceptable salt thereof, the method comprising intravenously administering said composition to said subject over a period of greater than about 15 minutes, wherein no more than about 1 mg/kg of said active agent is administered to said subject per minute, and the subject is suffering from atrial fibrillation, see claims 1 and 9 in columns 17-18.
Romano et al. ‘223 claims a method of modulating at least one ECG parameter in a patient suffering from a cardiovascular disease selected from atrial fibrillation (i.e., AF) to a non-disease ECG state, wherein said ECG parameter comprise QRS, PDur, PR, QTC, JTpc, and TpTe, the method comprising: a. administering a pharmaceutical composition comprising a compound, which is N-[4- hydroxy-3,5-bis(1-pyrrolidinylmethyl)benzyl]-4-methoxybenzenesulfonamide or a pharmaceutically acceptable saltthereof; wherein QRS, PDur, PR, or QTC is increased, see claims 1 and 11 in column 14.
Romano et al. ‘374 claims a hydrate of an ethane-1,2-disulfonic acid salt of sulcardine, see column 53.
The difference between instant claims and Elliott’s ‘464 and ‘566, and Romano et al. ‘223 and ‘374 is that the instant claims are silent on the scope of salts of sulcardine.
One having ordinary skill in the art would find the claim 1, 27 and 46   prima facie obvious because one would be motivated to employ the compositions and methods of use of Elliott’s ‘464 and ‘566, and Romano et al. ‘223 and ‘374 to obtain instant invention.  
The motivation to make the claimed methods of use and compositions derived from the known compound/composition and methods of use of Elliott’s ‘464 and ‘566, and Romano et al. ‘223 and ‘374 would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

October 04, 2022